Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 24, 1991, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Contrary to defendant’s contention, the record clearly establishes that defendant knowingly and voluntarily waived his right to appeal as part of a negotiated plea bargain and he fully understood the consequences of that waiver (see, People v Seaberg, 74 NY2d 1, 11; People v Brown, 160 AD2d 1039, 1041). We do note, however, that County Court did not abuse its discretion in sentencing defendant to a term of imprisonment of 3½ to 10½ years. The record reveals that defendant was sentenced in accordance with his plea agreement and he was allowed to plead guilty to a reduced charge in satisfaction of a 12-count indictment (see, People v Bauer, 153 AD2d 988, lv denied 75 NY2d 767; People v Mackey, 136 AB2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the appeal is dismissed.